O’Brien, J.,
dissents and votes to reverse the judgment, on the law, to grant that branch of the defendant’s motion which was to suppress his statements to law enforcement authorities, and to order a new trial, with the following memorandum: I find that the statements made by the defendant to his codefendant in Hebrew were obtained from the defendant in violation of his right to counsel and were therefore inadmissible on the People’s direct case. Since the admission of these statements was not harmless error, I would reverse the defendant’s conviction and grant him a new trial (see, People v Shurka, 191 AD2d 724 [decided herewith]).